Case 1:19-cr-00016-JPJ-PMS Document 297 Filed 01/31/20 Page 1 of 1 Pageid#: 2637



                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                       ABINDON DIVISION

                             CRIMINAL MINUTES - GENERAL MINUTES

 Case No.: 1:19CR00016                                                                 Date: 1/31/2020


 Defendant: Indivior Inc. ET AL.                             Counsel: Leigh A. Krahenbuhl
                                                                      Peter J. Romatowski
                                                                      Thomas Bondurant Jr.
                                                                      Jennifer S. DeGraw


 PRESENT:         JUDGE:                   James P. Jones, USDJ   TIME IN COURT: 1:31-2:27 p. m. (56 minutes)
                  Deputy Clerk:            Lottie Lunsford
                  Court Reporter:          Donna Prather, OCR
                  U. S. Attorney:          Albert Mayer, Randy Ramseyer, Carol Wallack, Matthew Lash,
                                           Daniel Bubar
                  USPO:                    N/A
                  Case Agent:              N/A
                  Interpreter:             N/A


 PROCEEDINGS:

 Counsel present and ready to proceed with court hearing re: defendant’s objections (DE 266) and government’s
 objections (DE 268) to the Magistrate’s Judge’s Memorandum Order (DE 247) granting in part and denying in part
 Motion for Issuance of Subpoena (DE 229) Court takes the matter under advisement.
